DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the reference length for the DL grant DCI" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the reference length for the UL grant DCI" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "The article as recited in claim 11" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner understood it as “The article as recited in claim 16” for the purpose of examination (see also claim 14 reciting the similar limitation and depending on claim 11).  
Claim 20 recites the limitation "the reference length for the DL grant DCI" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the reference length for the UL grant DCI" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US Pub. 2012/0182950).
Regarding claims 1, 6, 11 and 16, Chung teaches a method for use at a scheduling device, the method comprising: identifying that a scheduled device is receptive of a plurality of different resource scheduling messages (see “DCI formats” in [0127]); setting a reference length for at least one type of resource scheduling message based on a greatest message length identified from among the plurality of different types of resource scheduling messages (see “maximum payload length” in [0127]); preparing a resource scheduling message of the plurality of different types of resource scheduling messages for transmission, the resource scheduling message having a message length that is less than the reference length for at least a type of the resource scheduling message, wherein preparing the resource scheduling message includes increasing the message length at least in part by increasing a number of values of a cyclic redundancy check (CRC) portion of the resource scheduling message (“in case of DCI formats having payload lengths smaller than the maximum DCI format payload length, as many padding bits as the differences between the payload lengths and the maximum DCI format payload length are padded such that the DCI formats can have the same payload length. At this time, the padding bits can be used for virtual CRC detection wherein a predetermined value (e.g. 0, 1, -1, or an arbitrary value) can be used as a padding bit value” in [0127]); and transmitting the resource scheduling message to the scheduled device, wherein as transmitted the message length of the resource scheduling message is equal to the reference length (see PDCCH in [0124]).

Regarding claims 3, 8, 13 and 18, Chung teaches the one or more padding bits are configured for use in error detection (“the padding bits can be used for virtual CRC detection wherein a predetermined value (e.g. 0, 1, -1, or an arbitrary value) can be used as a padding bit value” in [0127]).
Regarding claims 4, 9, 14 and 19, Chung teaches a type of the resource scheduling message comprises a downlink (DL) grant downlink control information (DCI) or an uplink (UL) grant DCI (see “DCI formats of DL channel allocation PDCCH” in [0127] and “DCI formats of UL grant PDCCH” in [0128]).
Regarding claims 5, 10, 15 and 20, Chung teaches the reference length is different for the DL grant DCI and the UL grant DCI (see “Bit padding using a bit 0 or an arbitrary value can be employed in order to make payload lengths corresponding to DCI formats of DL channel allocation PDCCHs for one or more MIMO transmission modes from among MIMO transmission modes applicable to downlink PDSCH transmission equal to one another. To achieve this, a MIMO transmission mode indicator can be defined and included in the DCI formats. The length of a downlink MIMO transmission mode indictor can be defined as a                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            A
                        
                    
                
             bit. Here, A denotes the number of downlink MIMO transmission modes having the same payload length.” In [0127] and “bit padding using a bit 0 or an arbitrary value can be employed in order to make payload lengths corresponding to DCI formats of UL grant PDCCHs for one or more MIMO transmission modes from among MIMO transmission modes applicable to uplink PUSCH transmission equal to one another. To achieve this, a MIMO transmission mode indicator can be defined and included in the DCI formats. The length of an uplink MIMO transmission mode indictor can be defined as a                 
                    
                        
                            
                                
                                    l
                                    o
                                    g
                                
                                
                                    2
                                
                            
                            B
                        
                    
                
             bit. Here, B denotes the number of uplink MIMO transmission modes having the same payload length.” in [0128]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414